Rachel Trejo as next friend
                                                                        of Rene Trejo (Appellee/
                                                                                 Cross-
                                                                          Appellant)Appellee/s


                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 19, 2014

                                     No. 04-13-00559-CV

HILL COUNTRY-SAN ANTONIO MANAGEMENT SERVICES, INC. a.k.a. Hill Country
                            Achievement
                      Appellant/ Cross-Appellee

                                               v.

                           Rachel Trejo as next friend of Rene Trejo
                                    Appellee/ Cross-Appellant

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-20045
                          Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
       On February 12, 2014, this court issued its opinion and judgment. On February 27, 2014,
Appellant filed a motion for en banc reconsideration. See TEX. R. APP. P. 49.7. On May 20,
2014, this court requested that Appellee file a response to Appellant’s motion, and ordered
Appellee to file the response, if any, not later than June 19, 2014.
       On June 17, 2014, Appellee filed an unopposed motion for extension of time to file a
response until July 21, 2014. Appellee stated the parties have settled their dispute, but seek
additional time to obtain approval from the ad litem and the trial court.
       Appellee’s motion is GRANTED. We ORDER Appellee to file any response to
Appellant’s motion for en banc reconsideration not later than July 21, 2014. NO FURTHER
EXTENSIONS OF TIME TO FILE THE RESPONSE WILL BE GRANTED.
       If Appellee fails to timely file either a motion to dismiss or a response as ordered, this
court may decide Appellant’s motion without Appellee’s response.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court